 



EXHIBIT 10.1
EXECUTION VERSION
FIRST AMENDMENT TO THE ASSET PURCHASE AGREEMENT
          This FIRST AMENDMENT TO THE ASSET PURCHASE AGREEMENT, dated as of
August 7, 2007 (this “Amendment”), is made by and between GENERAL MOTORS
CORPORATION, a Delaware corporation, and CLUTCH OPERATING COMPANY, INC., a
Delaware corporation.
W I T N E S S E T H:
          WHEREAS, the parties hereto are parties to an Asset Purchase
Agreement, dated as of June 28, 2007 (the “Purchase Agreement”); and
          WHEREAS, the parties hereto desire to amend the Purchase Agreement as
set forth herein.
          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and agreements herein contained and other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows (all capitalized terms
used but not defined herein shall have the meanings specified in the Purchase
Agreement):
     Section 1. Amendments to the Purchase Agreement.
          (a) Section 1.1 of the Purchase Agreement is hereby amended to add or
restate the following definitions:
“Brazil Assets” means those Purchased Assets held physically in, possessed by
the Sellers organized in, or otherwise related to the operations of the Business
in, Brazil.
“Brazil Phase 3” means the time at which Buyer Brazil has been organized and has
obtained all licenses, permits and certificates of authority or orders issued by
any Governmental Entity necessary to conduct the Business in Brazil in
substantially the same manner as such Business was conducted immediately prior
to the Closing, which time shall be determined by written notice provided by the
Buyer to GM (it being understood that such events shall be conclusively deemed
to have occurred upon such written notice).
“Buyer Brazil” means the newly formed subsidiary of the Buyer to be organized
under the Laws of Brazil for the purpose of, among other things, acquiring the
Brazil Assets.
“China Deferred Purchase Price Amount” means an amount equal to Two Million
Three Hundred Ninety Thousand Three Hundred Fifteen Dollars ($2,390,315).
“China Phase 3” means the time at which the WOFE has been organized and has
obtained all licenses, permits and certificates of authority or orders issued by
any Governmental Entity necessary to conduct the Business in China in
substantially

1



--------------------------------------------------------------------------------



 



the same manner as such Business was conducted immediately prior to the Closing,
which time shall be determined by written notice provided by the Buyer to GM (it
being understood that such events shall be conclusively deemed to have occurred
upon such written notice).
“China Post-Closing Fixed Assets” means those tangible Purchased Assets held
physically in, possessed by the Sellers organized in, or otherwise related to
the operations of the Business in, China, other than those such Purchased Assets
that are raw materials, work in process and finished good inventories.
“GM Brazil” means General Motors do Brasil Ltda.
“GM’s China Entities” means, collectively, General Motors (China) Investment
Company Limited, General Motors Warehousing and Trading (Shanghai) Co., Ltd. and
General Motors China, Inc.
“India Stock” means all of the outstanding capital stock of Allison Transmission
India Private Limited.
“Shanghai Lease Assignment” has the meaning set forth in Section 7.2(g).
“Shanghai New Lease” has the meaning set forth in Section 7.2(g).
“Sublease Agreement” has the meaning set forth in Section 7.19.
“WOFE” means the newly formed subsidiary of the Buyer to be organized under the
Laws of China in the Wai Gao Qiao Free Trade Zone in Shanghai for the purpose
of, among other things, acquiring the China Post-Closing Fixed Assets.
          (b) Section 2.1 of the Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
     “Section 2.1 Purchase of Assets and Assumption of Liabilities.
          (a) On the terms and subject to the conditions set forth in this
Agreement, at the Closing:
               (i) the Buyer shall purchase from the Sellers, and the Sellers
shall, and GM shall cause the other Sellers to, sell, transfer, assign, convey
and deliver to the Buyer, the Purchased Assets (other than the China
Post-Closing Fixed Assets and the Brazil Assets, which the Sellers shall not
transfer or convey to any party other than the Buyer or its designee, except in
a manner consistent with Schedule A of the Transition Services Agreement), free
and clear of all Liens (other than Permitted Liens), and the Transferred Stock
(other than the India Stock), free and clear of all Liens; and
               (ii) the Buyer shall assume and agree to pay, discharge and
perform when due all of the Assumed Liabilities.

2



--------------------------------------------------------------------------------



 



          (b) On the terms and subject to the conditions set forth in this
Agreement, promptly upon the occurrence of China Phase 3, the WOFE shall
purchase from the Sellers, and the Sellers shall, and GM shall cause the other
Sellers to, sell, transfer, assign, convey and deliver to the WOFE, the China
Post-Closing Fixed Assets, free and clear of all Liens (other than Permitted
Liens).
          (c) On the terms and subject to the conditions set forth in this
Agreement, promptly upon the occurrence of Brazil Phase 3, Buyer Brazil shall
purchase from the Sellers, and the Sellers shall, and GM shall cause the other
Sellers to, sell, transfer, assign, convey and deliver to Buyer Brazil, the
Brazil Assets, free and clear of all Liens (other than Permitted Liens).
          (d) As soon as practicable following the Closing, the Buyer shall
purchase, and GM shall cause the sale, transfer, assignment, conveyance and
delivery to the Buyer of, the India Stock, free and clear of all Liens.”
          (c) Section 2.2(b)(ii) of the Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
“(ii) (A) any accounts and notes receivable contributed to GMTR pursuant to the
Receivables Agreement and any related rights to payment therefor due to any
Seller, (B) any accounts and notes receivable and other such claims for money
due to any Seller from any other Seller or any of its Subsidiaries other than
those arising from the sale of Automatic Transmissions to the Sellers by the
Business (provided that any accounts and notes receivable and other such claims
for money due arising from sales to any of GM’s China Entities or GM Brazil by
any other Seller shall be Excluded Assets) and (C) any accounts and notes
receivable and other such claims for money due to any of GM’s China Entities or
GM Brazil from any third party or any other Seller arising from the rendering of
services or the sale of goods or materials by the Business or other conduct of
the Business prior to the Closing;”
          (d) Section 2.3(b) of the Purchase Agreement is hereby amended to
change the “.” at the end of clause (x) into a “;” and to add the following
clauses (xi) and (xii):
“(xi) any liabilities or obligations of Allison Transmission India Private
Limited incurred prior to the time the India Stock is transferred to the Buyer;
and
(xii) any accounts payable and other current liabilities to the extent
(A) payable by any of GM’s China Entities or GM Brazil arising from the receipt
of services or the purchase of goods or materials by the Business or other
conduct of the Business prior to the Closing and (B) of the amount that, but for
this Section 2.3(b)(xii), would have been required to be accrued on a balance
sheet of the Business prepared in accordance with the Agreed Accounting
Conventions as of the close of business on the day immediately preceding the
Closing Date.”
          (e) Section 3.2 of the Purchase Agreement is hereby amended and
restated in its entirety to read as follows:

3



--------------------------------------------------------------------------------



 



     “Section 3.2 Closing Payment.
“(a) On the terms and subject to the conditions set forth in this Agreement, at
the Closing, the Buyer shall pay to GM an aggregate amount (such amount, the
“Closing Payment”) equal to (i) Five Billion Five Hundred Seventy-Five Million
Dollars ($5,575,000,000) less (ii) the Estimated Closing Date Debt less
(iii) the China Deferred Purchase Price Amount, in cash by wire transfer of
immediately available funds to the account or accounts designated in writing by
GM. The sum of the Closing Payment plus the China Deferred Purchase Price Amount
plus the aggregate amount of the Assumed Liabilities, as such sum may be
adjusted in accordance with Sections 3.2(b), 3.3 and 9.6, is referred to herein
as the “Purchase Price”. Upon the occurrence of China Phase 3 and
contemporaneously with the transfer of the China Post-Closing Fixed Assets to
the Buyer as contemplated by Section 2.1(b), and in no event later than
March 31, 2008, the WOFE shall, and the Buyer shall cause the WOFE to, pay an
aggregate amount equal to the China Deferred Purchase Price Amount to GM’s China
Entities, which payment shall be (x) allocated among such entities based on the
Allocation pursuant to Section 3.4 and (y) made in cash by wire transfer of
immediately available funds to the accounts designated in writing by GM, as
purchase price for the China Post-Closing Fixed Assets.
(b) On each of August 14, 2007, August 21, 2007, August 28, 2007 and
September 4, 2007, GM shall pay to the Buyer Fifty Million Dollars
($50,000,000), in cash by wire transfer of immediately available funds to the
account or accounts designated in writing by the Buyer. Any payment pursuant to
this Section 3.2(b) will be treated by the Parties as an adjustment to the
Purchase Price.”
          (f) The first sentence of Section 3.3(a) of the Purchase Agreement is
hereby amended and restated in its entirety to read as follows:
“Within 35 days after the Closing Date, GM shall deliver to the Buyer a
preliminary statement (the “Preliminary Statement”) of (i) the Closing Date Debt
and (ii) the sum, without duplication, of (A) the aggregate amount of payments
actually made by GM to the Buyer pursuant to Section 3.2(b) and (B) the Net
Working Capital of the Business, determined as of the close of business on the
day immediately preceding the Closing Date and in accordance with the Agreed
Accounting Conventions and exclusive of the Apportioned Obligations (such sum,
the “Closing Date Net Working Capital”).”
          (g) The first sentence of Section 3.3(b) of the Purchase Agreement is
hereby amended and restated in its entirety to read as follows:
“The Buyer shall have 35 days to review the Preliminary Statement from the date
of its receipt thereof (the “Review Period”).”
          (h) Clause (y) of the last paragraph of Section 6.3 of the Purchase
Agreement is hereby deleted.

4



--------------------------------------------------------------------------------



 



          (i) Section 7.2(g) of the Purchase Agreement is hereby amended to add
the following as the new last sentence thereof:
“Notwithstanding the foregoing or anything else in this Agreement to the
contrary, (i) the Sellers shall use their reasonable best efforts to obtain the
consent of Shanghai Industrial Wai Lian Fa International Logistics Co., Ltd. to
either (A) the assignment (the “Shanghai Lease Assignment”) of the Plant,
Warehouse Lease Contract (Contract No. 2920), with supplementary agreement,
dated January 1, 2006, with General Motors Warehouse Trade (Shanghai) Company
Limited to the WOFE or (B) the execution of a new lease (the “Shanghai New
Lease”) with the WOFE that replaces such Plant, Warehouse Lease Contract and
(ii) the Buyer shall (A) execute the Shanghai Lease Assignment or the Shanghai
New Lease, as applicable, in substantially the form requested by Shanghai
Industrial Wai Lian Fa International Logistics Co., Ltd. and (B) reasonably
cooperate with the Sellers to consummate the transactions contemplated by the
Shanghai Lease Assignment or the Shanghai New Lease, as applicable.”
          (j) Section 7.6(f) of the Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
“(f) Notwithstanding anything else contained herein, GM and the Buyer each shall
be responsible for one-half of all amounts that are required to be paid in
respect of any transfer, sales, use, recording, value-added or similar Taxes
(including any registration and/or stamp Taxes, levies and duties and any
interest related to the late payment of any such Transfer Taxes) (“Transfer
Taxes”) that may be imposed by reason of the sale, assignment, transfer and
delivery of the Purchased Assets. The party legally responsible for filing any
Transfer Tax Returns and paying any Transfer Taxes shall file such Transfer Tax
Returns (including any amended Transfer Tax Returns (e.g., to reflect a revision
in the value of any property transferred)) and pay such Transfer Taxes to the
relevant Governmental Entity. The other party shall pay its one-half portion of
the Transfer Taxes to the paying party no later than the due date for the
payment of such Transfer Taxes to the Governmental Entity (whether in connection
with an initial Transfer Tax Return or any amended Transfer Tax Return). If any
Transfer Tax is legally refundable, then the party eligible to claim the refund
shall use commercially reasonable efforts to obtain such refund. In the event
any such refund is obtained, the party receiving the refund shall promptly
reimburse, within ten (10) days of receipt thereof, the other party for one-half
of the refund amount received, minus one-half of any expense of obtaining the
refund. In the event of the imposition of any penalties or interest with respect
to Transfer Taxes due, the party responsible for causing the incurrence of such
expense shall be responsible for the payment thereof.”
          (k) Section 7.7(b) of the Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
“(b) Subject to Section 7.7(n), the Buyer agrees that the Allison Indy
Transmission Facilities shall be subject to the following deed restrictions on
use:

5



--------------------------------------------------------------------------------



 



     (i) the Buyer shall prohibit all uses of the Allison Indy Transmission
Facilities that are not compatible with the land use restrictions placed on the
property in accordance with the Corrective Action with the consent of the Buyer
(not to be unreasonably withheld, conditioned or delayed), otherwise subject to
this Section 7.7;
     (ii) the Buyer shall manage, at its own cost, all soils, media and/or
debris that are excavated or disturbed on the Allison Indy Transmission
Facilities by the Buyer in accordance with all applicable state and federal
Environmental Laws;
     (iii) the Buyer shall prohibit any use or construction of wells or other
devices to extract groundwater for any domestic potable uses. For purposes of
this Section 7.7(b)(iii), the term “domestic potable uses” shall include water
use related to drinking, showering, cooking or cleaning.
     (iv) dewatering wells or other devices for maintenance or construction
purposes are permitted, provided the dewatering, including management and
disposal of the groundwater, is conducted in accordance with all applicable
local, state, and federal Environmental Laws and does not result in a material
violation of Environmental Laws (it being understood that the Buyer will use
commercially reasonable efforts to perform construction and maintenance projects
without constructing wells or other devices to extract groundwater and, to the
extent construction of wells and similar devices is necessary in connection with
any such construction or maintenance activity (notwithstanding the Buyer’s
exercise of such efforts), the Buyer will cooperate with GM to complete the
construction of such wells and similar devices in a manner consistent with the
Corrective Action);
     (v) the Buyer shall use commercially reasonable efforts not to unreasonably
interfere with the operation of any technology, treatment or other activities
engaged in by GM or its Affiliates in accordance with their obligations under
the Corrective Action;
     (vi) if the Buyer contemplates actions which will materially interfere with
the operation of any technology, treatment or other activities engaged in by GM
or its Affiliates in accordance with their obligations under the Corrective
Action, the Buyer shall provide prior notice to GM of its intent to take such
action; and
     (vii) if the Buyer intends to transfer any interest in the Allison Indy
Transmission Facilities, the Buyer shall provide notice thereof to the U.S. EPA
Region 5 and the Indiana Department of Environmental Management (“IDEM”) at
least twenty-one (21) days prior to consummating any such transfer. The Buyer
shall not transfer any interest in the Allison Indy Transmission Facilities
unless the transferee agrees in writing to comply with the terms and conditions
of this Section 7.7 that are applicable to the Buyer and GM is provided the
right thereunder to enforce such written agreement against such transferee.”

6



--------------------------------------------------------------------------------



 



          (l) Section 7.7 of the Purchase Agreement is hereby amended to add the
following as Section 7.7(n):
“(n) Notwithstanding any provision to the contrary in this Agreement, the Buyer
shall be permitted to use, and have the use of, groundwater at the Allison Indy
Transmission Facilities in a manner consistent with current uses of groundwater,
and at volumes sufficient to meet the Buyer’s water supply requirements for
operations and other current uses of such groundwater, and no land use
restrictions shall prohibit such use. GM and the Buyer will cooperate to develop
a plan to minimize reliance on groundwater for operational purposes. If GM and
the Buyer mutually agree to implement any such plan, GM will pay the cost of
installation of necessary infrastructure, as well as any necessary service,
design and permitting fees associated with the installation and implementation
of such new water supply system (including any necessary infrastructure). After
substantially complete implementation of such new water supply system, the Buyer
will pay water utility bills and ongoing operation and maintenance of any such
system. The Corrective Action shall not conflict or interfere with the Buyer’s
use of groundwater at the Allison Indy Transmission Facilities as set forth in
this Section 7.7(n).
          (m) Section 7.11(a) of the Purchase Agreement is hereby amended to add
the following as the new penultimate sentence thereof:
“Notwithstanding the foregoing or anything else in this Agreement to the
contrary, the Sellers shall use their best efforts after the Closing Date to
obtain a novation of Lease Agreement W56HZV-07-L-0002 re Government Property,
dated May 1, 2007, by and between GM and the United States Government —
Department of the Army recognizing the Buyer as the successor-in-interest to GM
in respect of such agreement.”
          (n) Section 7.18(b) of the Purchase Agreement is hereby amended to add
the following as the new last sentence thereof:
“From and after the date when the aggregate DPIM Coverage Costs incurred by the
Buyer during the Coverage Period exceed $12,000,000, and no more frequently than
once per calendar year thereafter, the Buyer shall provide GM and its
representatives reasonable access during regular business hours to its relevant
personnel and its books and records as GM reasonably requests to the extent
relating to such DPIM Coverage Costs or otherwise necessary for GM to audit the
DPIM Coverage Costs that correspond with the Covered Claims set forth on the
Claim Header Summary Reports for which GM has reimbursed the Buyer.”
          (o) Article VII of the Purchase Agreement is hereby amended to add a
new Section 7.19 to read as follows:
“Section 7.19 Foreign Workaround Activities. The Buyer shall use its reasonable
best efforts to, as soon as practicable after the Closing, but in no event later
than March 31, 2008, effectuate and cause to occur each of Brazil Phase 3

7



--------------------------------------------------------------------------------



 



and China Phase 3, in each case, at the Buyer’s sole cost and expense. The Buyer
and GM shall cause their respective Subsidiaries to enter into a contract
agreement on GMODC leasing of premises in substantially the form attached hereto
as Exhibit K (the “Sublease Agreement”) as soon as reasonably practicable
following the receipt of Jurong Town Corporation’s written consent to such
Sublease Agreement.”
          (p) Section 8.2(d)(xviii) of the Purchase Agreement is hereby amended
and restated in its entirety to read as follows:
“(xviii) duly executed counterparts of such instruments of sale, transfer,
assignment and assumption as are necessary to convey to the Buyer or its
permitted assignees certain Purchased Assets held in, held by the Sellers
organized in, or otherwise related to the operations of the Business in,
jurisdictions outside of the United States (the “Foreign Jurisdiction Transfer
Documents”), in a form reasonably satisfactory to the Buyer (provided that in no
event shall any Foreign Jurisdiction Transfer Documents expand or limit any
rights or obligations of the Buyer, the Sellers or their respective Affiliates
hereunder and provided further that, notwithstanding the foregoing, the Foreign
Jurisdiction Transfer Documents for (x) the China Post-Closing Fixed Assets
shall be delivered upon the occurrence of China Phase 3 and (y) the Brazil
Assets shall be delivered upon the occurrence of Brazil Phase 3);”
          (q) Section 8.2(d)(xiv) of the Purchase Agreement is hereby amended
and restated in its entirety to read as follows:
“(xiv) [Intentionally Omitted.]”
          (r) Section 8.2(d)(xix) of the Purchase Agreement is hereby amended
and restated in its entirety to read as follows:
“(xix) stock certificates (or the local legal equivalent) evidencing the
Transferred Stock (other than the India Stock, which shall be transferred to the
Buyer as soon as practicable following the Closing), duly endorsed in blank or
accompanied by stock powers duly endorsed in blank, in proper form for transfer,
including any required stamps affixed thereto; and”
          (s) Section 8.3(d)(xiv) of the Purchase Agreement is hereby amended
and restated in its entirety to read as follows:
“(xiv) [Intentionally Omitted.]”
          (t) Section 8.3(d) of the Purchase Agreement is hereby amended to add
a new clause (xviii) to read as follows:
“(xviii) duly executed counterparts of the Foreign Jurisdiction Transfer
Documents; provided that, notwithstanding the foregoing, the Foreign
Jurisdiction Transfer Documents for (x) the China Post-Closing Fixed Assets
shall be

8



--------------------------------------------------------------------------------



 



delivered upon the occurrence of China Phase 3 and (y) the Brazil Assets shall
be delivered upon the occurrence of Brazil Phase 3; and”
          (u) Schedule 1.1C of the Purchase Agreement is hereby amended and
restated in its entirety to read as set forth on Schedule 1.1C attached hereto.
          (v) Schedule 1.1D of the Purchase Agreement is hereby amended to
delete Items 10 and 11 thereon.
          (w) The second parenthetical in the first sentence of Schedule 1.1E of
the Purchase Agreement (i.e., the parenthetical following the term “Other
Current Assets”) is hereby amended and restated in its entirety to read as
follows:
“) (other than any cash and cash equivalents of the Transferred Subsidiaries
that are not expressly included in clauses (i) and (ii) of the definition of
“Other Current Assets)”
          (x) Schedule 1.1E of the Purchase Agreement is hereby amended so that
the definitions of the terms “Available Foreign Cash” and “Other Current Assets”
read as follows:
““Available Foreign Cash” means, without duplication, (i) cash and cash
equivalents of the Transferred Subsidiaries that may be distributed to the Buyer
on the Closing Date without violation of law or the imposition of Tax or any
adverse Tax consequence on the Buyer or any Transferred Subsidiary (other than
any Tax paid or reimbursed by GM prior to the expiration of the Review Period,
which the Parties shall treat as an adjustment to the Purchase Price), and
(ii) up to $2,000,000 of cash or cash equivalents held by the Transferred
Subsidiaries (whether held as security, in the form of deposits, or otherwise)
in the aggregate that does not comply with the requirements of clause (i) of
this definition.”
“Other Current Assets” means, without duplication, (i) Available Foreign Cash,
(ii) all cash and cash equivalents (A) of the Transferred Subsidiaries or (B)
that are otherwise transferred to the Buyer as Purchased Assets at Closing, in
each case that do not constitute Available Foreign Cash and that (x) serve as
security or other similar deposits in respect of obligations that do not
constitute Indebtedness and that are primarily related to the Business or
(y) secure obligations under Guarantees that do not constitute Indebtedness and
that are primarily related to the Business, in each case only to the extent
described in a certificate delivered by an authorized representative of GM to
the Buyer at least two (2) calendar days prior to the Closing, and (iii) all
other current assets (other than cash and cash equivalents of the Transferred
Subsidiaries, including any such Available Foreign Cash) included in the Working
Capital Items (determined in accordance with the Agreed Accounting Conventions),
subject to the Other Current Assets Adjustments set forth below, including the
amounts in each of the following eTBR accounts:

                 
 
               
 
  NA:     2690      
 
  Europe:     2690, 2990      
 
  AGMA:     2601      

9



--------------------------------------------------------------------------------



 



                 
 
               
 
  Brazil:     2600      
 
  Non-U.S.:     1051, 1070, 1090, 1271      

     Other Current Assets Adjustments:
          • Audit adjustments - Audit adjustments booked by Allison as part of
normal year-end close process to be included.”
          (y) Schedule 2.2(a)(iii) of the Purchase Agreement is hereby amended
to add the following as new Items 17 and 18:
“17. Leases for sales offices located at (i) Taeseok Bldg., #275-7 Yangjae-dong,
Seocho-gu, Seoul, South Korea, and (ii) 1054 Kalman Imre u. 1, Budapest,
Hungary.”
18. GME Intra Company Services Agreement, dated July 1, 2006, by and between GM
Powertrain Europe S.r.l and Allison Transmission Europe B.V.”
          (z) Schedule 2.2(a)(vii) of the Purchase Agreement is hereby amended
to add the following new bullets point under Item 2:

  §   Taeseok Bldg., #275-7 Yangjae-dong, Seocho-gu, Seoul, South Korea     §  
1054 Kalman Imre u. 1, Budapest, Hungary”

          (aa) Schedule 2.2(a)(xiii) of the Purchase Agreement is hereby amended
and restated in its entirety as set forth on Schedule 2.2(a)(xiii) attached
hereto.
          (bb) Schedule 2.2(b)(xxi) of the Purchase Agreement is hereby amended
to (i) replace the reference to “Section 3.7” in Item 17 with a reference to
“Section 3.6” and (ii) delete in its entirety Item 4.
          (cc) Schedule 2.2(b)(xxi) of the Purchase Agreement is hereby amended
to add the following as a new Item 18:
“18. The following Business assets (the book value of which does not exceed
three hundred thousand dollars ($300,000) as of the Closing):

      Asset ID   Description IJE602178000   Gear Shaper IJE602179000   Gear
Shaper IJE602589000   Gear Shaper IJE602591000   Gear Shaper IJE602587000   Gear
Shaper”

          (dd) Schedule 6.2(b) of the Purchase Agreement is hereby amended and
restated in its entirety to read as set forth on Schedule 6.2(b) attached hereto

10



--------------------------------------------------------------------------------



 



          (ee) Schedule 6.3 of the Purchase Agreement is hereby amended to add
the following as a new Item 7:
“7. GM and its Affiliates may take those actions contemplated on Schedule A of
the Transition Services Agreement.”
          (ff) Schedule 6.9 of the Purchase Agreement is hereby amended and
restated in its entirety to read as set forth on Schedule 6.9 attached hereto.
          (gg) Schedule 8.2(e) of the Purchase Agreement is hereby amended and
restated in its entirety to read as set forth on Schedule 8.2(e) attached
hereto.
     Section 2. Effectiveness of Amendment. Upon the execution and delivery
hereof, the Purchase Agreement shall thereupon be deemed to be amended and/or
restated as hereinabove set forth as fully and with the same effect as if the
amendments and/or restatements made hereby were originally set forth in the
Purchase Agreement, and this Amendment and the Purchase Agreement shall
henceforth respectively be read, taken and construed as one and the same
instrument, but such amendments and/or restatements shall not operate so as to
render invalid or improper any action heretofore taken under the Purchase
Agreement.
     Section 3. General Provisions.
          (a) Miscellaneous. This Amendment may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties hereto and delivered to the other parties hereto. This Amendment may
be executed by facsimile signature. The terms of Article XI of the Purchase
Agreement shall apply to this Amendment, as applicable.
          (b) Purchase Agreement in Effect. Except as specifically provided for
in this Amendment, the Purchase Agreement shall remain unmodified and in full
force and effect.
[Remainder of page intentionally left blank.]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to
be executed as of the date first written above.

             
 
                GENERAL MOTORS CORPORATION    
 
           
 
  By:        
 
           
 
      Name: Walter G. Borst    
 
      Title: Treasurer    
 
                CLUTCH OPERATING COMPANY, INC.    
 
           
 
  By:        
 
           
 
      Name: Brian A. Bernasek    
 
      Title: President    

Signature Page to First Amendment to Asset Purchase Agreement

 



--------------------------------------------------------------------------------



 



Schedule 1.1C
TRANSFERRED SUBSIDIARIES
The Transferred Subsidiaries consist of Allison Transmission Europe B.V., Aisin
GM Allison Co., Ltd. and Allison Transmission India Private Limited.
At signing

  1.   Allison Transmission Europe B.V. has 3,500,000 Dutch Guilders, divided
into 3,500 shares with par value of 1,000 Dutch Guilders per share authorized.
739 shares are issued and outstanding and all of the shares are owned by General
Motors Nederland B.V.     2.   Aisin GM Allison Co., Ltd. has 36,000 shares with
10,000 yen par value per share authorized. 10,000 shares are issued and
outstanding and 5,400 of the shares are owned by GM and 3,600 of the shares are
owned by Aisin Seiki Co., Ltd.     3.   Allison Transmission India Private
Limited has 2,00,00,000 (Rupees Two Crores only) divided into 20,00,000 (Rupees
Ten only) shares authorized of which, 9,900 shares are committed to be purchased
by Chittranjan Dua (an agent of GM) and 100 shares are committed to be purchased
by Salil Gulati (an agent of GM).

At Closing

  1.   Allison Transmission Europe B.V. has 3,500,000 Dutch Guilders, divided
into 3,500 shares with par value of 1,000 Dutch Guilders per share authorized.
739 shares are issued and outstanding and all of the shares are owned by General
Motors Nederland B.V.     2.   It is contemplated that Aisin GM Allison Co.,
Ltd. will redeem the 3,600 shares owned by Aisin Seiki Co., Ltd. such that
immediately prior to Closing Aisin GM Allison Co., Ltd will have 36,000 shares
with 10,000 yen par value per share authorized and that 5,400 of the shares will
be issued and outstanding and all of the shares will be owned by GM.

As soon as practicable after Closing
GM shall cause Chittranjan Dua and Salil Gulati to have stamped for transfer the
shares of Allison Transmission India Private Limited that each of them has
purchased and then at the first board meeting cause the shares to be transferred
to Allison Transmission Holdings Cooperatie U.A. and Allison Transmission Europe
B.V. such that Allison Transmission Holdings Cooperatie U.A. and Allison
Transmission Europe B.V. will be the sole owners of the entity.

 



--------------------------------------------------------------------------------



 



Schedule 2.2(a)(xiii)
CERTAIN PURCHASED ASSETS

                  Supplier   P/N   Part Name    
 
              (1) Set of casting tools (Mold # 3 { Cav’s 9 — 12 }
Linex Mfg
Guelp, ON
    29542797     Pump Body Assy   (1) Set of (OP 10)(OD) Chuck Jaws (# 31-0009),
(1) Set (OP 20)(ID) Chuck Jaws (# 31-0010), (2) (OP50) M/C Fixs (# 27-124 &
27-125), (1) Set of Swipe Gages (ATD 27-33) -— ASSY -— (1) Checking Fixture (ATD
27-126)
 
               
Walker Die Cast
Lewisburg, TN
    29536808     Main Case   (3) 1-Cavity Diecast Die, Cavities # 6 (WDC #
2240),11 (WDC # 2294), 12 (WDC # 2316), (note #12 is replacing #6)
 
              (2) Trim Machine — S/N 2465-1-1, (WDC # 7427) and S/N 3479-1-1,
(WDC # 7430).
 
              (2) Leak Tester Machine — S/N 97005-4-4, (WDC # 68) and S/N
1503-1-1, (WDC # 56)
 
               
Metaldyne
Twainsburg, OH
    29542971     Shift Valve Body   (2) Diecast Dies (#-719-8, 719-9), (1) Trim
Dies (719-9)
 
               
Metaldyne
Twainsburg, OH
    29543340     Main Valve Body   (2) 1-Cavity Diecast Die (#-720-7 & 720-8),
(1) Trim Dies (720-8)
 
               
 
              29536710 — (2) 1-Cavity Diecast Dies (#-71 & 72), (1) Trim Die
(#-1615)
 
              29536810 — (2) 1-Cavity Diecast Dies (#-81 & 82), (1) Trim Die
(#-1685)
 
              29538610 — (2) 1-Cavity Diecast Dies (#-61 & 62), (1) Trim Die
(#-1616)
 
    29536710         (2) Rough Trim Dies (#-9425 & 11010)
Ryobi Die Cast
    29536810     Converter Housing   (1) Leak Tester Machines (#-15473)
Shelbyville, IN.
    29538610     Indy Only   (20) Machining Fixtures (#-1, 2, 3, 5, 6, 7, 8, 16,
18, 19, 20, 23A, 23B, 28, 29, 30, 31, 32, 33, 34)
 
              (6) Attribute Gages (#-7938, 9785, 9791, 7934, 9783, 9789)
 
              (1) CMM (Cast) Fixture (#-AL093), (3) CMM (Machined) Fixtures (#
AL094, AL095, AL096)

 



--------------------------------------------------------------------------------



 



                  Supplier   P/N   Part Name    
 
              29537009 — (2) 1-Cavity Diecast Dies (DCD-1, 2 & ? {WDC}) (2) Trim
Dies (TD-1, -2 & ? {WDC}) 29543186 — (2) Sets Sandcast Tools (SCM-1, -2)
Trace Die Cast
Bowling Green, KY.
    29537009     Rear Covers   (1) (OP10) Machining Fixtures (10-4), (1) (OP20)
Machining Fixtures (20-4), (1) (OP30) Machining
Fixtures (30-4),
 
    29542830     Indy Only   (1) Leak Test Fixtures ( LT-4)
The fixtures are common to both parts.
 
               
Blue Ridge Pressure
              (2) 2-cavity Diecast Dies (#-2035-5 & 2035-6), (2) 2-station Trim
Die (2035-13 & 2035-14),
CastingLehighton, PA
    29542811     C1 Piston Hsg   (1) (Machining Cell #-2) Tooling — which
includes { (40) Parts Pallets, (1 Set) Chuck Jaws }
 
              (1) Specific Parts Washer (GM-AT Asset # 250868)
 
               
 
              (2) 2-cavity Diecast Dies (# 2036-3 & 2036-4), (2) 2-station Trim
Die (2036-11 & 2036-12),
 
              (1) (Machining Cell #4) Tooling — which includes { Robot Grippers
(2036-41), Load & Unload Part Conveyors (2036-42) and (1 Set) Chuck Jaws
(2036-43) }
 
    29543239     C1 Piston   (1) Vision System (#-2036-52)
 
              (1) Drill Machine (#-2036-62)
 
              (1) Specific Parts Washer (#-2036-72)
 
               
 
              (1) 2-cavity Diecast Dies (# 2034-4, (1) 2-station Trim Die
(2034-12)
 
              (1) (Machining Cell #-6) Tooling — which includes (32) Parts
Pallets, (1 Set) Chuck Jaws
 
    29542807     C2 Piston   (1) Drill Machine (GM-AT Asset # 250870)
 
              (1) Leak Tester (GM Asset # 100031878)
 
              (1) Specific Parts Washer (GM-AT Asset # 250872)
 
               
 
              (2) 2-cavity Diecast Dies (#-1986-3 & 1986-4), (1) 2-station Trim
Dies (1986-11 & 1986-12)
 
          C5 Piston — Std   (1) (Machining Cell #-7) Tooling — which includes {
(32) Parts Pallets, (1 Set) Chuck Jaws }
 
    29536210     Indy Only   (1) Drill Machine (#1986-41)
 
              (1) Specific Parts Washer (#-1986-61)
 
               
Tenic Automotive
(old Motorola)
Elma, NY
  29545321 and Various   TCM
Transmission
Control Module   All of the TCM tooling shall be Purchased Assets except for the
following: (8) Robotic/Manual Calibration Fixtures (#-GM-01, GM-02, GM-03,
GM-04, GM-05, GM-06, GM-07, GM-08), which shall remain Excluded Assets.

 



--------------------------------------------------------------------------------



 



Schedule 6.2(b)
REQUIRED ANTITRUST FILINGS

  1.   Canada     2.   China     3.   South Africa     4.   Brazil

 



--------------------------------------------------------------------------------



 



Schedule 6.9
INTERCOMPANY AGREEMENTS
GME Intra Company Services Agreement, dated July 1, 2006, by and between GM
Powertrain Europe S.r.l and Allison Transmission Europe B.V.

 



--------------------------------------------------------------------------------



 



Schedule 8.2(e)
CONSENTS REQUIRED FOR CLOSING
Subcontract for Contract EFT 000001, dated October 25, 2004, by and between
General Dynamics (“GDAMS”) and GM.
Subcontract EAV 000004, dated March 24, 2001, by and among GDAMS Land Systems
Inc., GDAMS Amphibious Systems and GM.
Agreement, dated May 4, 1999, by and among GM, Castrol Limited and BP Lubricants
USA Inc. (f/k/a Castrol Industrial North America, Inc.).
Model X200 Military Dealer Agreement, dated May 31, 2007, by and between Perkins
Engine Company Limited, represented by Caterpillar Defense Products, and GM.
Model X300 Commercial Agreement for X300 Transmission Manufacturing, dated
June 16, 2006, by and between GM and Perkins Engines Company Limited,
represented by Caterpillar Defense Products.

 